705 N.W.2d 352 (2005)
474 Mich. 911-15
NARTRON CORP.
v.
GENERAL MOTORS CORP.
No. 128044.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 128044, COA: 245942.
On order of the Court, the application for leave to appeal the January 6, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for peremptory reversal is DENIED as moot.